Order entered December 16, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00249-CR

                   AARON LEDELL CELESTINE, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. F22-00005-I

                                       ORDER

      Appellant’s brief is overdue. The brief was originally due August 10, 2022.

We subsequently granted appellant three extensions of time to file the brief, on

August 11, 2022, September 16, 2022, and October 19, 2022. Following the third

extension on October 19, 2022, appellant’s brief was due November 10, 2022. We

cautioned counsel that if the brief were not filed by November 10, 2022, we would

abate the case for the trial court to hold a hearing and determine why the brief has

not been filed. As of the date of this order, appellant’s brief has not been filed.
      The Court ORDERS the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make

appropriate findings and recommendations and determine whether appellant

desires to prosecute the appeals, whether appellant is indigent, or if not indigent,

whether retained counsel has abandoned the appeals. See TEX. R. APP. P. 38.8(b).

If the trial court cannot obtain appellant’s presence at the hearing, the trial court

shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d

708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam).           If appellant is

indigent, the trial court is ORDERED to take such measures as may be necessary

to assure effective representation, which may include appointment of new counsel.

      We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within THIRTY

DAYS of the date of this order.

      This appeal is ABATED to allow the trial court to comply with the above

order. The appeal shall be reinstated thirty days from the date of this order or

when the findings are received, whichever is earlier.


                                             /s/    ERIN A. NOWELL
                                                    JUSTICE